               Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 MARIAH Y. DOUGLAS,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 6:20-cv-00363

 SOUTHWEST CREDIT SYSTEMS, L.P.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes MARIAH Y. DOUGLAS (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of SOUTHWEST

CREDIT SYSTEMS, L.P. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
                Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 2 of 8




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                               PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Bell County, Texas, which is

located within the Western District of Texas.

      5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

      6. Defendant identifies itself as “a leading national provider of accounts receivable

management and consumer service solutions.”1 With a principal office located at 4120

International Parkway, Suite 1100, Carrollton, Texas, Defendant is in the business of collecting

consumer debts for others throughout the United States, including in Texas.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      9.   The instant action stems from Defendant’s attempts to collect upon a medial debt (“subject

debt”) that Plaintiff purportedly owes.

      10. Around December 2019, Plaintiff began receiving calls to her cellular phone, (254) XXX-

7526, from Defendant.




1
    http://www.swcconsumer.com/about.html

                                                   2
              Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 3 of 8




    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -7526. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to: (737) 443-5719 and (737) 443-5819.

    13. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon the subject debt.

    16. Defendant’s harassing debt collection campaign caused Plaintiff to answer its calls and

demand that Defendant cease calling her cellular phone.

    17. Despite Plaintiff’s demands, Defendant continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    18. Plaintiff has received not less than 20 phone calls from Defendant since asking it to stop

calling.

    19. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

 resulting in expenses.

    20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the



                                                    3
                 Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 4 of 8




    never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

    diminished cellular phone functionality, decreased battery life on her cellular phone, and

    diminished space for data storage on her cellular phone.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth herein.

      23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      25. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant identifies itself as a debt collector and has been a member of the

Association of Credit and Collection Professionals, an association of debt collectors, since 1977.2

      26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

      28. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 20 times after she demanded that it stop calling.



2
    https://www.acainternational.org/search#memberdirectory

                                                        4
              Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 5 of 8




This repeated behavior of systematically calling Plaintiff’s phone in spite of her demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing her.

    29. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

          b. Violations of FDCPA § 1692e

    30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    31. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    32. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

her, Defendant continued to contact her via automated calls. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force her to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her

via an automated system when it no longer had consent to do so.

          c. Violations of FDCPA § 1692f

    33. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    34. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 20 times after being notified to stop. Attempting to

                                                   5
                Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 6 of 8




coerce Plaintiff into payment by placing voluminous phone calls without her permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

       35. As pled in paragraphs 19 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

       WHEREFORE, Plaintiff, MARIAH Y. DOUGLAS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned bodies of law;

       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
          §1692k(a)(2)(A);

       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
          under 15 U.S.C. §1692k(a)(1);

       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k(a)(3);

       e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
          debt; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.


                   COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

       37. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       38. Defendant is a “[t]hird-party debt collector” as defined by Tex. Fin. Code Ann. § 392.001

(7).




                                                    6
             Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 7 of 8




   39. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   40. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   41. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

20 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   42. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   43. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   44. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated



                                                 7
             Case 6:20-cv-00363 Document 1 Filed 05/05/20 Page 8 of 8




system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, MARIAH Y. DOUGLAS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: May 5, 2020                                   Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                  s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                      Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                 Counsel for Plaintiff
Admitted in the Western District of Texas             Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                              Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                   2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                               Lombard, Illinois 60148
(630) 568-3056 (phone)                                (630) 581-5858 (phone)
(630) 575-8188 (fax)                                  (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                              thatz@sulaimanlaw.com




                                                 8
